          21-03009-hcm
El Paso County - County CourtDoc#1-60
                              at Law 6   Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit
                                                                                     FiledTab  57 Pg 13:09
                                                                                           12/16/2020   of PM
                                                          10                                 Norma Favela Barceleau
                                                                                                                    District Clerk
                                                                                                                 El Paso County
                                                                                                                 2020DCV0914
                                                     No. 2020DCV0914

             WESTAR INVESTORS GROUP, LLC,    §                           IN THE COUNTY COURT
             SUHAIL BAWA, and SALEEM MAKANI  §
                                             §
             Plaintiffs,                     §
                                             §
             v.                              §                           AT LAW NUMBER SIX (6)
                                             §
             THE GATEWAY VENTURES, LLC, PDG §
             PRESTIGE, INC., MICHAEL DIXSON, §
             SURESH KUMAR, and BANKIM BHATT §
                                             §                           EL PASO COUNTY, TEXAS
             Defendants.                     §

                            SURESH KUMAR’S CROSS-CLAIM AND COUNTER-CLAIM

                     Suresh Kumar (“Kumar”) files this his Cross-Claim against The Gateway Ventures, LLC

            (“Gateway”), PDG Prestige, Inc. (“PDG”), and Michael Dixson (“Dixson”) (collectively

            sometimes referred to herein as “Dixson”) and Counter-Claim against Suhail Bawa (“Bawa”)

            and Saleem Makani (“Makani”), and for cause of action would respectfully show the Court as

            follows:

                                            DISCOVERY CONTROL PLAN

                     1.       Kumar pleads discovery should be conducted under Level 3 of Rule 190 of the

            Texas Rules of Civil Procedure.

                                                        PARTIES

                     2.       Westar Investors Group, LLC (“Westar”), Bawa, and Makani instituted this suit

            and are before the Court for all jurisdictional purposes.

                     3.       Gateway, PDG, and Bankim Bhatt (“Bhatt”) have already appeared in this

            lawsuit.

                     4.       Dixson has already appeared in this lawsuit. Therefore, he may be served with

            process through his counsel of record.



            {11751.1/HDAV/06755958.1}                     Page 1                        Counterclaim and Crossclaim
21-03009-hcm Doc#1-60 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 57 Pg 2 of
                                       10



                                     JURISDICTION AND VENUE

           5.       Jurisdiction is proper over the claims contained herein because Dixson is liable to

  Kumar for all or part of Bawa and Makani’s claims alleged in this suit as well as to Kumar on

  Kumar’s claims against Dixson. Similarly, Bawa and Makani are liable to Kumar for his claims

  against them. The amounts in controversy are within the jurisdiction limits of this Court.

           6.       Venue is proper in El Paso County as it is the county in which all or a substantial

  part of the events or omissions giving rise to the alleged claims occurred and the county in which

  the above captioned lawsuit was filed.

                                        BACKGROUND FACTS

           7.       Dixson represented to Kumar, Bhatt, Bawa, and Makani that he would sell them

  an approximately 2.3-acre parcel of land upon which they could build a Marriott Hotel. The cost

  of the parcel continually increased until it reached $2.8 million.

           8.       On or about December 12, 2018, Bawa, Makani, and Kumar formed Westar, of

  which they are all still members, for the purpose of acquiring the above-referenced parcel of land

  to develop the Marriott Element Hotel. Bhatt requested that he not be added as a member in

  Westar at that time.

           9.       Westar then entered into a written Interest Subscription Agreement and Real

  Property Contract with Gateway and PDG, both of which are wholly owned and managed by

  Dixson, on December 17, 2018, as later restated and amended on April 2, 2019 (the

  “Agreement”).

           10.      Kumar held a 35% interest in Westar and thus was responsible for 35% of the

  payments needed to acquire the Element Parcel.

           11.      Under the Agreement, Gateway and PDG agreed to sell and transfer to Westar




  {11751.1/HDAV/06755958.1}                       Page 2                           Counterclaim and Crossclaim
21-03009-hcm Doc#1-60 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 57 Pg 3 of
                                       10



  approximately 2.3 acres of land located on Gateway Blvd., El Paso, Texas, as reflected on the

  site plan attached to the Agreement as Exhibit A, for the purpose of constructing the

  aforementioned Marriott Element Hotel (the “Element Parcel”), in exchange for a purchase price

  of $2.35 million (the “Purchase Price”).

           12.      Based on his ownership interest, Kumar was required to invest $822,500 to

  acquire the Element Parcel.

           13.      The Agreement provided that the closing for the sale of the Element Parcel would

  be within three months of the effective date, which was April 2, 2019 – making the closing date

  July 2, 2019.

           14.      However, Gateway and PDG failed to close on the Element Parcel on July 2,

  2019. Dixson, on behalf of Gateway and PDG, repeatedly misrepresented to Westar what amount

  of funds were to be deposited and when, and then claimed that Gateway and PDG could not

  close on time because of Westar.

           15.      In reality, at all times when Westar was asked to make a deposit towards the

  Purchase Price, it promptly did so. Some of the funds deposited towards the Purchase Price came

  from Bawa, some from Makani, and some from Kumar. Bawa and/or Makani filed to make their

  required pro rata investments which meant that Kumar had to invest additional funds.

           16.      Ultimately Kumar invested the sum of $1,008,750 into the Westar land purchase.

  In addition, Kumar invested $111,000 into the Even Hotel project.

           17.      It was also represented that Westar’s investment in the Element Parcel would be

  used for Dixson, Gateway, and PDG to acquire a loan to purchase the entire 20-acre tract where

  the Element Parcel was located. According to Dixson, without Westar’s investment, he could not

  close on the 20-acre tract.




  {11751.1/HDAV/06755958.1}                     Page 3                          Counterclaim and Crossclaim
21-03009-hcm Doc#1-60 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 57 Pg 4 of
                                       10



           18.      Makani hired his attorney to represent Westar in the transaction to acquire the

  Element Parcel and it was his attorney that prepared the underlying paperwork.

           19.      Regardless, before the end of 2019, Westar had fully paid the entire amount of the

  Purchase Price to Gateway and PDG.

           20.      Because he had either misused or diverted the funds paid by Westar (including

  Kumar’s funds) Dixson misrepresented to Kumar, Bawa, and Makani that funds that Kumar had

  paid for the Element Parcel were actually paid for a second hotel site.

           21.      Curiously, despite this claimed dispute as to which project Kumar’s funds should

  have been allocated to, Dixson had previously sent correspondence to Westar in or around

  December 2019 which specifically detailed the funds that Kumar had deposited towards the

  Purchase Price for the Element Parcel, which funds Dixson then claimed were disputed.

           22.      In response to Dixson’s January 30, 2020 correspondence, Kumar stated in

  writing on January 31, 2020 that the sum of $822,500 out of the aforementioned funds was in

  fact intended to be allocated to the Element Parcel.

           23.      On February 6, 2020, Dixson, on behalf of Gateway and PDG wrote to Westar

  again and stated that, after taking into account Kumar’s $822,500 allocation, there remained due

  and owing on the Element Parcel approximately $41,000.

           24.      In response, that same day, Kumar stated in writing that an additional $41,000 out

  of the aforementioned funds was also intended to be allocated to the Element Parcel. Dixson

  acknowledged receipt of this on February 6, 2020.

           25.      Therefore, as of February 6, 2020, it was admitted and acknowledged in writing

  by all necessary parties that the entire amount of the Purchase Price had been paid by Westar and

  allocated to the Element Parcel.




  {11751.1/HDAV/06755958.1}                      Page 4                           Counterclaim and Crossclaim
21-03009-hcm Doc#1-60 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 57 Pg 5 of
                                       10



           26.      However, despite having Kumar’s admissions in writing, Gateway and PDG still

  refuse to close on the Element Parcel, claiming there is still a “dispute” as to the allocation of

  Kumar’s funds.

           27.      At one point during the dealings with Dixson, Dixson offered to return Westar’s

  investment, which, at that time, equaled approximately $1.1 million. Kumar wanted to accept the

  offer and end the dealings with Dixson. Makani without calling a meeting of the members of

  Westar unilaterally decided to reject the offer. Instead, Makani, who unilaterally made the

  decision as to when the members had to make investments, gave Kumar 24 hours to make his

  next payment.

           28.      Additionally, upon information and belief, Gateway and PDG have attempted to

  change or relocate the site plan for the Element Parcel from the original agreed-upon site plan

  attached to the Agreement as Exhibit A, to another less-desirable location on the 20-acre tract.

  This was done without notice to Westar and without its approval. Westar agreed to purchase the

  Element Parcel at the location reflected on the site plan attached as Exhibit A to the Agreement

  and did not agree to Gateway’s unilateral change.

           29.      Kumar, Bawa, and Makani stand ready and willing to close on the Element Parcel

  at the location reflected on the site plan attached as Exhibit A to the Agreement.

           30.      If Gateway and PDG refuse to close, then Kumar, Bawa, and Makani are entitled

  to a refund of the entire Purchase Price under the Agreement.

           31.      Despite Westar’s demands, Gateway and PDG have refused to close or refund the

  Purchase Price to Kumar, Bawa, and Makani.

           32.      Dixson has also absconded with the almost $2,000,000 paid to him by the

  purchasers of the second hotel site, resulting in a final judgment against him and PDG.




  {11751.1/HDAV/06755958.1}                     Page 5                           Counterclaim and Crossclaim
21-03009-hcm Doc#1-60 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 57 Pg 6 of
                                       10



           33.      As a result of the above, Westar, Bawa, and Makani initiated this action against

  Dixson. It is unclear from the Amended Petition whether or not Westar, Bawa, and Makani are

  seeking to recover Kumar’s investment into the Element Parcel or, if they are, whether they

  intend to reimburse Kumar for his investment.

                                             CROSSCLAIM

                               Money Had and Received/Unjust Enrichment

           34.      Kumar re-alleges and incorporates by reference all allegations contained in the

  foregoing paragraphs.

           35.      In addition, or in the alternative, Dixson holds money that belongs to Kumar in

  equity and good conscience and is due and owing, as set forth in the preceding paragraphs. This

  includes Kumar’s investment in both the Element Parcel and the parcel intended for the Even

  Hotel.

           36.      In addition, or in the alternative, a benefit has been conferred upon Dixson and he

  will be unjustly enriched if he fails to remit the foregoing funds to Kumar as set forth in the

  preceding paragraphs.

           37.      As a result of the foregoing acts or omissions by Dixson, Kumar has been

  damaged in an amount in excess of the minimum jurisdictional limits of this Court, for which he

  now sues.

                              Statutory Fraud (Tex. Bus. & Com. Code § 27.01)

           38.      Kumar re-alleges and incorporates by reference all allegations contained in the

  foregoing paragraphs.

           39.      Dixson made false promises or representations of fact to Kumar with regard to an

  agreement to purchase, acquire or transfer an interest in real estate, as described in the foregoing




  {11751.1/HDAV/06755958.1}                       Page 6                           Counterclaim and Crossclaim
21-03009-hcm Doc#1-60 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 57 Pg 7 of
                                       10



  paragraphs. Dixson’s false promises or representations of fact were made for the purpose of

  inducing Kumar into an agreement to purchase, acquire or transfer an interest in real estate.

  Kumar relied on Dixson’s false promises or representations of fact by entering into the

  Agreement to purchase, acquire or transfer an interest in real estate, which reliance caused

  Kumar’s injury.

           40.      As a result of the foregoing acts or omissions by Dixson, Kumar has been

  damaged in an amount in excess of the minimum jurisdictional limits of this Court, for which he

  now sues.

                                       Breach of Fiduciary Duty

           41.      Kumar re-alleges and incorporates by reference all allegations contained in the

  foregoing paragraphs.

           42.      Dixson owed fiduciary duties to Kumar, including, but not limited to, a duty of

  loyalty, a duty of candor, a duty of fair and honest dealing, a duty of full disclosure and a duty to

  refrain from self-dealing, and a duty to act fairly and in the best interest of Kumar. By his actions

  described above, Dixson breached fiduciary duties to Kumar.

           43.      As a result of the foregoing acts or omissions by Dixson, Kumar has been

  damaged in an amount in excess of the minimum jurisdictional limits of this Court, for which he

  now sues.

                                             Theft Liability

           44.      Kumar re-alleges and incorporates by reference all allegations contained in the

  foregoing paragraphs.

           45.      Dixson’s conduct constitutes theft of property under the Texas Theft Liability Act

  set forth in Chapter 134, TEX. CIV. PRAC. & REM. CODE. Dixson unlawfully appropriated,




  {11751.1/HDAV/06755958.1}                      Page 7                           Counterclaim and Crossclaim
21-03009-hcm Doc#1-60 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 57 Pg 8 of
                                       10



  secured, or stole Kumar’s funds that he contributed toward the Purchase Price of the Element

  Parcel with the intent to deprive him of it by not returning the funds when expected to do so.

           46.      As a result of the foregoing acts or omissions by Dixson, Kumar has been

  damaged in an amount in excess of the minimum jurisdictional limits of this Court, for which he

  now sues.

                                             COUNTERCLAIM

           47.      Kumar re-alleges and incorporates by reference all allegations contained in the

  foregoing paragraphs.

           48.      Pursuant to the Texas Declaratory Judgment Act, Kumar seeks a judgment

  declaring that:

                    a.        Kumar invested $1,008,750;

                    b.        Kumar is entitled to recover $1,008,750 for all claims against Dixson and

                              PDG; and

                    c.        Kumar did not breach any fiduciary duty to Bawa or Makani.

                                             ATTORNEY FEES

           49.      Kumar has found it necessary to employ the services of the undersigned attorneys

  to represent him and has agreed to pay the reasonable fees and expenses incurred in prosecuting

  this matter. Pursuant to Sections 38.001 and 37.009 of the Texas Civil Practice & Remedies

  Code, Section 27.01(e) of the Texas Business & Commerce Code, and any other applicable

  provision at law or equity, Dixson is bound and obligated to pay Kumar’s reasonable attorney’s

  fees and costs incurred herein, for which Kumar now sues.

                                         EXEMPLARY DAMAGES

           50.      Because Dixson’s actions were fraudulent and/or made with actual awareness of




  {11751.1/HDAV/06755958.1}                        Page 8                          Counterclaim and Crossclaim
21-03009-hcm Doc#1-60 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 57 Pg 9 of
                                       10



  the falsity of same, Kumar is entitled to exemplary damages in an amount to be determined by

  the Court, for which he now sues. TEX. BUS. & COM. CODE § 27.01(c)-(d); TEX. CIV.

  PRAC. & REM. CODE § 41.003(a)(1).

                                        CONDITIONS PRECEDENT

           51.      All conditions precedent to Kumar’s recovery have been performed or have

  occurred.

                                                   PRAYER

           52.      For the reasons stated, Kumar prays that Dixson be cited to appear and answer

  herein, and that on final hearing, Kumar have judgment against Bawa, Makani and Dixson as

  pled herein for the following:

                    a.        Actual damages in an amount in excess of the minimum jurisdictional
                              limits of the Court;

                    b.        Specific performance;

                    c.        Declaratory relief as requested herein;

                    d.        Exemplary damages;

                    e.        Reasonable and necessary attorney’s fees;

                    f.        Pre-judgment interest at the rate of five percent (5%) per annum, or at the
                              highest rate allowed by law;

                    g.        Post-judgment interest at the rate of five percent (5%) per annum, or at the
                              highest rate allowed by law;

                    h.        Costs of suit; and

                    i.        Such other and further relief to which Kumar may show himself justly
                              entitled.




  {11751.1/HDAV/06755958.1}                           Page 9                         Counterclaim and Crossclaim
21-03009-hcm Doc#1-60 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 57 Pg 10
                                     of 10



                                               GORDON DAVIS JOHNSON & SHANE P.C.

                                                         /s/Harrel L. Davis III
                                                         Harrel L. Davis III
                                                         State Bar No. 05567560
                                                         4695 N. Mesa Street
                                                         El Paso, Texas 79912
                                                         (915) 545-1133
                                                         (915) 545-4433 (Fax)
                                                         hdavis@eplawyers.com

                                                         Attorney for Suresh Kumar


                               CERTIFICATE OF SERVICE

        I hereby certify that on December 16, 2020, the foregoing document was electronically
 served on all parties/attorneys of record.

                                                         /s/Harrel L. Davis III
                                                         Harrel L. Davis III




 {11751.1/HDAV/06755958.1}                 Page 10                         Counterclaim and Crossclaim
